 

LOAN AGREEMENT by and between

THE GREEN MOUNTAIN COFFEE, INC.

EMPLOYEE STOCK OWNERSHIP TRUST

and GREEN MOUNTAIN COFFEE, INC.

 

 

Made and Entered Into as of April 16, 2001

LOAN AGREEMENT

This LOAN AGREEMENT ("Loan Agreement") is made and entered into as of the 16th
day of April, 2001, by and between the GREEN MOUNTAIN COFFEE, INC. EMPLOYEE
STOCK OWNERSHIP TRUST ("Borrower"), a trust forming part of the Green Mountain
Coffee, Inc. Employee Stock Ownership Plan ("ESOP"), acting by and through its
Trustee, HSBC Bank USA (the "Trustee"), a banking corporation existing under the
laws of the State of New York and having an office at 126 State Street, Albany,
NY 12207; and GREEN MOUNTAIN COFFEE, INC. ("Lender"), a corporation organized
and existing under the laws of the State of Delaware and having an office at 33
Coffee Lane, Waterbury, VT 05676.

 

WITNESSETH:

WHEREAS, the Borrower has been authorized to purchase the number of shares of
common stock of the Lender ("Common Stock") in open market purchases which can
be purchased with $2,000,000; and

WHEREAS, the Borrower has also been authorized to borrow funds from the Lender
for the purpose of financing the authorized purchases of Common Stock; and

WHEREAS, the Lender is willing to make a loan to the Borrower for such purpose,
subject to the terms and conditions of this Loan Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

Definitions

The following definitions shall apply for purposes of this Loan Agreement,
except to the extent that a different meaning is plainly indicated by the
context:

Section 1.1 Business Day means any day other than a Saturday, Sunday or other
day on which banks are authorized or required to close under federal law or the
laws of the State of New York.

Section 1.2 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).

 

Section 1.3 Default means an event or condition which would constitute an Event
of Default. The determination as to whether an event or condition would
constitute an Event of Default shall be determined without regard to any
applicable requirement of notice or lapse of time.

Section 1.4 ERISA means the Employee Retirement Income Security Act of 1974, as
amended (including the corresponding provisions of any succeeding law).

Section 1.5 Event of Default means an event or condition described in Article 5.

Section 1.6 Fiscal Year means the fiscal year of the Lender.

Section 1.7 Independent Counsel means The Goldstein Law Firm, P.C., or other
counsel mutually satisfactory to both the Lender and the Borrower.

Section 1.8 Loan means the loan described in section 2.1.

Section 1.9 Loan Documents means, collectively, this Loan Agreement, the
Promissory Note and the Pledge Agreement and all other documents now or
hereafter executed and delivered in connection with such documents, including
all amendments, modifications and supplements of or to all such documents.

Section 1.10 Plan Year means the fiscal year of the ESOP.

Section 1.11 Pledge Agreement means the agreement described in section 2.8(a).

Section 1.12 Principal Amount means the face amount of the Promissory Note,
determined as set forth in section 2.1(c).

Section 1.13 Promissory Note means the promissory note described in section 2.3.

Section 1.14 Register means the register described in section 2.9.

 

ARTICLE II

The Loan; Principal Amount;

Interest; Security; Indemnification

Section 2.1 The Loan; Principal Amount.

(a) The Lender hereby agrees to lend to the Borrower such amounts, and at such
times, as shall be determined under this section 2.1; provided, however, that in
no event shall the aggregate amount lent under this Loan Agreement from time to
time exceed $2,000,000; and provided, further, that any amount once lent under
this Agreement and repaid may not again be re-lent under this Agreement.

(b) Subject to the limitations of section 2.1(a), the Borrower shall determine
the amounts borrowed under this Agreement, and the times at which such
borrowings are effected. Each such determination shall be evidenced in a writing
which shall set forth the amount to be borrowed and the date on which the Lender
shall disburse such amount, and such writing shall be furnished to the Lender by
notice from the Borrower. The Lender shall disburse to the Borrower the amount
specified in each such notice on the date specified therein or, if later, as
promptly as practicable following the Lender's receipt of such notice; provided,
however, that the Lender shall have no obligation to disburse funds pursuant to
this Agreement following the occurrence of a Default or an Event of Default
until such time as such Default or Event of Default shall have been cured.

(c) For all purposes of this Loan Agreement, the Principal Amount on any date
shall be equal to the excess, if any, of:

(i) the aggregate amount disbursed by the Lender pursuant to section 2.1(b) on
or before such date; over

(ii) the aggregate amount of any repayments of such amounts made before such
date.

The Lender shall maintain on the Register a record of, and shall record on the
Promissory Note, the Principal Amount, any changes in the Principal Amount and
the effective date of any changes in the Principal Amount.

(d) Notwithstanding the foregoing, no additional amounts shall be disbursed by
the Lender pursuant to section 2.1(b) after July 1, 2001.

Section 2.2 Interest.

(a) The Borrower shall pay to the Lender interest on the Principal Amount, for
the period commencing on the date of this Loan Agreement and continuing until
the Principal Amount shall be paid in full, at a fixed rate per annum equal to
eight and one-half percent (8.5%). Interest payable under this Agreement shall
be computed on the basis of a year of 365 days and actual days elapsed
(including the first day but excluding the last) occurring in the period to
which the computation relates.

(b) Except as otherwise provided in this section 2.2(b), accrued interest on the
Principal Amount shall be payable by the Borrower annually in arrears commencing
on the last Business Day of the first Fiscal Year to end following the date of
this Agreement and continuing on the last Business Day of each Fiscal Year
thereafter and upon the payment or prepayment of such Loan. All interest on the
Principal Amount shall be paid by the Borrower in immediately available funds.
The Lender shall remit to the Borrower, at least three (3) Business Days before
the end of each Fiscal Year, a statement of the interest payment due under
section 2.2(a) for such year; provided, however, that a delay or failure by the
Lender in providing the Borrower with such statement shall not alter the
Borrower's obligation to make such payment.

(c) Anything in this Loan Agreement or the Promissory Note to the contrary
notwithstanding, the obligation of the Borrower to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be made to the Lender to the extent that the Lender's receipt
thereof would not be permissible under the law or laws applicable to the Lender
limiting rates of interest which may be charged or collected by the Lender. Any
such payment referred to in the preceding sentence shall be made by the Borrower
to the Lender on the earliest interest payment date or dates on which the
receipt thereof would be permissible under the laws applicable to the Lender
limiting rates of interest which may be charged or collected by the Lender. Such
deferred interest shall not bear interest.

Section 2.3 Promissory Note.

The Loan shall be evidenced by a Promissory Note of the Borrower in
substantially the form of Exhibit A attached hereto, dated the date hereof,
payable to the order of the Lender in the Principal Amount and otherwise duly
completed.

Section 2.4 Payment of Trust Loan.

(a) The Principal Amount of the Loan shall be amortized in ten (10) equal annual
installments, commencing on the last Business Day of the first Fiscal Year to
end following the date of this Agreement and continuing on the last Business Day
of each Fiscal Year thereafter; provided, however, that the Borrower shall not
be required to make any payment of principal due to be made in any Fiscal Year
to the extent that such payment would exceed, with respect to such Fiscal Year,
the sum of all contributions made to the ESOP by the Lender in cash to enable
the Borrower to meet its obligations under this Agreement, any earnings on such
contributions and any cash dividends on shares initially held as "Collateral"
(as defined in the Pledge Agreement) regardless of whether such shares are still
held as "Pledged Shares" (as defined in the Pledge Agreement). Principal
payments may be deferred to the extent that such payments would be in excess of
the amount described above. Any payment not required to be made pursuant to the
immediately preceding sentence shall be deferred to and be payable on the last
day of the first Fiscal Year in which such payment may be made.

(b) Notwithstanding the foregoing, the entire outstanding Principal Amount, and
all unpaid accrued interest, shall be due and payable on the last Business Day
of Fiscal Year 2010.

Section 2.5 Prepayment.

The Borrower shall be entitled to prepay the Loan in whole or in part, at any
time and from time to time; provided, however, that the Borrower shall give
notice to the Lender of any such prepayment. Any such prepayment shall be: (a)
permanent and irrevocable; (b) accompanied by all accrued interest through the
date of such prepayment; (c) made without premium or penalty; and (d) applied in
the inverse order of the maturity of the installments thereof unless the Lender
and the Borrower agree to apply such prepayments in some other order.

Section 2.6 Method of Payments.

(a) All payments of principal, interest, other charges and other amounts payable
by the Borrower hereunder shall be made in lawful money of the United States, in
immediately available funds, to the Lender at the address specified in or
pursuant to this Loan Agreement for notices to the Lender, not later than 3:00
P.M., New York time, on the date on which such payment shall become due. Any
such payment made on such date but after such time shall, if the amount paid
bears interest, and except as expressly provided to the contrary herein, be
deemed to have been made on, and interest shall continue to accrue and be
payable thereon until, the next succeeding Business Day. If any payment of
principal or interest becomes due on a day other than a Business Day, such
payment may be made on the next succeeding Business Day, and when paid, such
payment shall include interest to the day on which such payment is in fact made.

(b) Notwithstanding anything to the contrary contained in this Loan Agreement or
the Promissory Note, neither the Borrower nor the Trustee shall be obligated to
make any payment, or repayment or prepayment on the Promissory Note or take or
refrain from taking any other action hereunder or under the Promissory Note if
doing so would cause the ESOP to cease to be an employee stock ownership plan
within the meaning of section 4975(e)(7) of the Code or qualified under section
401(a) of the Code or cause the Borrower to cease to be a tax exempt trust under
section 501(a) of the Code or if such act or failure to act would cause the
Borrower or Trustee to engage in any "prohibited transaction" as such term is
defined in section 4975(c) of the Code and the regulations promulgated
thereunder which is not exempted by section 4975(c)(2) or (d) of the Code and
the regulations promulgated thereunder or in section 406 of ERISA and the
regulations promulgated thereunder which is not exempted by section 408(b) of
ERISA and the regulations promulgated thereunder; provided, however, that in
each case, the Borrower or the Trustee or both, as the case may be, may act or
refrain from acting pursuant to this section 2.6(b) on the basis of an opinion
of Independent Counsel. The Borrower and the Trustee may consult with
Independent Counsel, and any opinion of such Independent Counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
opinion of Independent Counsel. Nothing contained in this section 2.6(b) shall
be construed as imposing a duty on either the Borrower or the Trustee to consult
with Independent Counsel. Any obligation of the Borrower or the Trustee to make
any payment, repayment or prepayment on the Promissory Note or to take or
refrain from taking any other act hereunder or under the Promissory Note which
is excused pursuant to this section 2.6(b) shall be considered a binding
obligation of the Borrower or the Trustee, or both, as the case may be, for the
purposes of determining whether a Default or Event of Default has occurred
hereunder or under the Promissory Note and nothing in this section 2.6(b) shall
be construed as providing a defense to any remedies otherwise available upon a
Default or an Event of Default hereunder (other than the remedy of specific
performance).

Section 2.7 Use of Proceeds of Loan.

The entire proceeds of the Loan shall be used solely for acquiring shares of
Common Stock, and for no other purpose whatsoever.

Section 2.8 Security.



(a) In order to secure the due payment and performance by the Borrower of all of
its obligations under this Loan Agreement, simultaneously with the execution and
deliver of this Loan Agreement by the Borrower, the Borrower shall:

(i) pledge to the Lender as Collateral (as defined in the Pledge Agreement), and
grant to the Lender a first priority lien on and security interest in, the
Common Stock purchased with the Principal Amount, by the execution and delivery
to the Lender of a Pledge Agreement in the form attached hereto as Exhibit B;
and

(ii) execute and deliver, or cause to be executed and delivered, such other
agreements, instruments and documents as the Lender may reasonably require in
order to effect the purposes of the Pledge Agreement and this Loan Agreement.

(b) The Lender shall release from encumbrance under the Pledge Agreement and
transfer to the Borrower, as of the date on which any payment or prepayment of
the Principal Amount is made, a number of shares of Common Stock held as
Collateral determined pursuant to section 7.4 of the ESOP.

Section 2.9 Registration of the Promissory Note.

(a) The Lender shall maintain a Register providing for the registration of the
Principal Amount and any stated interest and of the transfer and exchange of the
Promissory Note. Transfer of the Promissory Note may be effected only by the
surrender of the old instrument and either the reissuance by the Borrower of the
old instrument to the new holder or the issuance by the Borrower of a new
instrument to the new holder. The old Promissory Note so surrendered shall be
cancelled by the Lender and returned to the Borrower after such cancellation.

(b) Any new Promissory Note issued pursuant to section 2.9(a) shall carry the
same rights to interest (unpaid and to accrue) carried by the Promissory Note so
transferred or exchanged so that there will not be any loss or gain of interest
on the note surrendered. Such new Promissory Note shall be subject to all of the
provisions and entitled to all of the benefits of this Agreement. Prior to due
presentment for registration or transfer, the Borrower may deem and treat the
registered holder of any Promissory Note as the holder thereof for purposes of
payment and all other purposes. A notation shall be made on each new Promissory
Note of the amount of all payments of principal and interest theretofore paid.

ARTICLE III

Representations and Warranties of the Borrower

To the actual knowledge of the Trustee, the Borrower hereby represents and
warrants to the Lender as follows:

Section 3.1 Power, Authority, Consents.

The Borrower has the power to execute, deliver and perform this Loan Agreement,
the Promissory Note and the Pledge Agreement, all of which have been duly
authorized by all necessary and proper corporate or other action.

Section 3.2 Due Execution, Validity, Enforceability.

Each of the Loan Documents, including, without limitation, this Loan Agreement,
the Promissory Note and the Pledge Agreement, have been duly executed and
delivered by the Borrower; and each constitutes the valid and legally binding
obligation of the Borrower, enforceable in accordance with its terms, except as
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
similar other laws (including the laws of fraudulent conveyance) or judicial
decisions affecting the enforcement of creditors' rights generally and (ii) the
enforceability of the obligations hereunder are subject to the general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 3.3 Properties, Priority of Liens.

The liens which have been created and granted by the Pledge Agreement constitute
valid, first liens on the properties and assets covered by the Pledge Agreement,
subject to no prior or equal lien.

Section 3.4 No Defaults, Compliance with Laws.

The Borrower is not in default in any material respect under any agreement,
ordinance, resolution, decree, bond, note, indenture, order or judgment to which
it is a party or by which it is bound, or any other agreement or other
instrument by which any of the properties or assets owned by it is materially
affected.

Section 3.5 Purchases of Common Stock.

Upon consummation of any purchase of Common Stock by the Borrower with the
proceeds of the Loan, the Borrower shall acquire a valid, legal and marketable
title to all of the Common Stock so purchased, free and clear of any liens,
other than a pledge to the Lender of the Common Stock so purchased pursuant to
the Pledge Agreement. Neither the execution and deliver of the Loan Documents
nor the performance of any obligation thereunder violates any provision of law
or conflicts with or results in a breach of or creates (with or without the
giving of notice or lapse of time, or both) a default under any agreement to
which the Borrower is a party or by which it is bound or any of its properties
is affected. No consent of any federal, state or local governmental authority,
agency or other regulatory body, the absence of which could have a materially
adverse

effect on the Borrower or the Trustee, is or was required to be obtained in
connection with the execution, deliver or performance of the Loan Documents and
the transactions contemplated therein or in connection therewith, including,
without limitation, with respect to the transfer of the shares of Common Stock
purchased with the proceeds of the Loan pursuant thereto.

For purposes of this Article, "actual knowledge of the Trustee" means the actual
knowledge of representatives of the Trustee who have worked on the transactions
contemplated under the Loan Documents, specifically James R. McDonald, VP.

ARTICLE IV

Representations and Warranties of the Lender

The Lender hereby represents and warrants to the Borrower as follows:

Section 4.1 Power, Authority, Consents.

The Lender has the power to execute, deliver and perform this Loan Agreement,
the Pledge Agreement and all documents executed by the Lender in connection with
the Loan, all of which have been duly authorized by all necessary and proper
corporate or other action. No consent, authorization or approval or other action
by any governmental authority or regulatory body, and no notice by the Lender
to, or filing by the Lender with, any governmental authority or regulatory body
is required for the due execution, delivery and performance of this Loan
Agreement.

Section 4.2 Due Execution, Validity, Enforceability.



This Loan Agreement and the Pledge Agreement have been duly executed and
delivered by the Lender; and each constitutes a valid and legally binding
obligation of the Lender, enforceable in accordance with its terms, except as
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
similar other laws (including the laws of fraudulent conveyance) or judicial
decisions affecting the enforcement of creditors' rights generally and (ii) the
enforceability of the obligations hereunder are subject to the general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 4.3 ESOP; Contributions.

The ESOP and the Borrower have been duly created, organized and maintained by
the Lender in compliance with all applicable laws, regulations and rulings. The
ESOP qualifies as an "employee stock ownership plan" as defined in section
4975(e)(7) the Code. The ESOP provides that the Lender may make contributions to
the ESOP in an amount necessary to enable the Trustee to amortize the Loan in
accordance with the terms of the Promissory Note and this Loan Agreement, and
the Lender shall make such contributions; provided, however, that no such
contributions shall be required if they would adversely affect the qualification
of the ESOP under section 401(a) of the Code.

 

Section 4.4 Trustee; Committee.

The Lender has taken such action as is required to be taken by it to duly
appoint the Trustee, the members of the "Committee" defined and described in the
trust agreement forming the Borrower and the "Administrator" defined and
described in the ESOP. The Lender expressly acknowledges and agrees that this
Loan Agreement, the Promissory Note and the Pledge Agreement are being executed
by the Trustee not in its individual capacity but solely as trustee of and on
behalf of the Borrower.

Section 4.5 Compliance with Laws; Actions.

Neither the execution and deliver by the Lender of this Loan Agreement or any
instruments required thereby, nor compliance with the terms and provisions of
any such documents by the Lender, constitutes a violation of any provision of
any law or any regulation, order, writ, injunction or decree or any court or
governmental instrumentality, or an event of default under any agreement, to
which the Lender is a party or by which the Lender is bound or to which the
Lender is subject, which violation or event of default would have a material
adverse effect on the Lender. There is no action or proceeding pending or
threatened against either of the ESOP or the Borrower before any court or
administrative agency.

Section 4.6 Exempt Loan Rules.

The Loan will be an "exempt loan", as that phrase is defined in Treasury
Regulation section 54.4975-7 and Department of Labor Regulation section
2550.408b-3, and the transactions contemplated by the Loan Documents are not
nonexempt "prohibited transactions" under section 4975 of the Code and section
406 of ERISA.

 

ARTICLE V

Events of Default

Section 5.1 Events of Default under Loan Agreement.

Each of the following events shall constitute an "Event of Default" hereunder:

(a) Failure to make any payment of principal of the Promissory Note, or failure
to make any payment of interest on the Promissory Note, not later than five (5)
Business Days after the date when due.

(b) Failure by the Borrower to perform or observe any term, condition or
covenant of this Loan Agreement or of any of the other Loan Documents,
including, without limitation, the Promissory Note and the Pledge Agreement,
provided such failure is not cured by the Borrower within five (5) Business Days
after notice is provided to the Borrower by the Lender.

(c) Any representation or warranty made in writing to the Lender in any of the
Loan Documents or any certificate, statement or report made or delivered in
compliance with this Loan Agreement, shall have been false or misleading in any
material respect when made or delivered.

Section 5.2 Lender's Rights upon Event of Default.

If an Event of Default under this Loan Agreement shall occur and be continuing,
the Lender shall have no rights to assets of the Borrower other than: (a)
contributions (other than contributions of Common Stock) that are made by the
Lender to enable the Borrower to meet its obligations pursuant to this Loan
Agreement and earnings attributable to the investment of such contributions and
(b) "Eligible Collateral" (as defined in the Pledge Agreement); provided,
however, that: (i) the value of the Borrower's assets transferred to the Lender
following an Event of Default in satisfaction of the due and unpaid amount of
the Loan shall not exceed the amount in default (without regard to amounts owing
solely as a result of any acceleration of the Loan); (ii) the Borrower's assets
shall be transferred to the Lender following an Event of Default only to the
extent of the failure of the Borrower to meet the payment schedule of the Loan;
and (iii) all rights of the Lender to the Common Stock purchased with the
proceeds of the Loan covered by the Pledge Agreement following an Event of
Default shall be governed by the terms of the Pledge Agreement.

 

ARTICLE VI

Miscellaneous Provisions

Section 6.1 Payments Due to the Lender.

If any amount is payable by the Borrower to the Lender pursuant to any indemnity
obligation contained herein, then the Borrower shall pay, at the time or times
provided therefor, any such amount and shall indemnify the Lender against and
hold it harmless from any loss or damage resulting from or arising out of the
nonpayment or delay in payment of any such amount. If any amounts as to which
the Borrower has so indemnified the Lender hereunder shall be assessed or levied
against the Lender, the Lender may notify the Borrower and make immediate
payment thereof, together with interest or penalties in connection therewith,
and shall thereupon be entitled to and shall receive immediate reimbursement
therefor from the Borrower, together with interest on each such amount as
provided in section 2.2(c). Notwithstanding any other provision contained in
this Loan Agreement, the covenants and agreements of the Borrower contained in
this section 6.1 shall survive: (a) payment of the Promissory Note and (b)
termination of this Loan Agreement.

 

Section 6.2 Payments.

All payments hereunder and under the Promissory Note shall be made without
set-off or counterclaim and in such amounts as may be necessary in order that
all such payments shall not be

less than the amounts otherwise specified to be paid under this Loan Agreement
and the Promissory Note, subject to any applicable tax withholding requirements.
Upon payment in full of the Promissory Note, the Lender shall mark such
Promissory Note "Paid" and return it to the Borrower.

Section 6.3 Survival.

All agreements, representations and warranties made herein shall survive the
delivery of this Loan Agreement and the Promissory Note.

Section 6.4 Modifications, Consents and Waivers; Entire Agreement.

No modification, amendment or waiver of or with respect to any provision of this
Loan Agreement, the Promissory Note, the Pledge Agreement, or any of the other
Loan Documents, nor consent to any departure from any of the terms or conditions
thereof, shall in any event be effective unless it shall be in writing and
signed by the party against whom enforcement thereof is sought. Any such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No consent to or demand on a party in any case shall, of
itself, entitle it to any other or further notice or demand in similar or other
circumstances. This Loan Agreement embodies the entire agreement and
understanding between the Lender and the Borrower and supersedes all prior
agreements and understandings relating to the subject matter hereof.

Section 6.5 Remedies Cumulative.

Each and every right granted to the Lender hereunder or under any other document
delivered hereunder or in connection herewith, or allowed it by law or equity,
shall be cumulative and may be exercised from time to time. No failure on the
part of the Lender or the holder of the Promissory Note to exercise, and no
delay in exercising, any right shall operate as a waiver thereof, nor shall any
single or partial exercise of any right preclude any other or future exercise
thereof or the exercise of any other right. The due payment and performance of
the obligations under the Loan Documents shall be without regard to any
counterclaim, right of offset or any other claim whatsoever which the Borrower
may have against the Lender and without regard to any other obligation of any
nature whatsoever which the Lender may have to the Borrower, and no such
counterclaim or offset shall be asserted by the Borrower in any action, suit or
proceeding instituted by the Lender for payment or performance of such
obligations.

Section 6.6 Further Assurances; Compliance with Consents.

At any time and from time to time, upon the request of the Lender, the Borrower
shall execute, deliver and acknowledge or cause to be executed, delivered and
acknowledged, such further documents and instruments and do such other acts and
things as the Lender may reasonably

request in order to fully effect the terms of this Loan Agreement, the
Promissory Note, the Pledge Agreement, the other Loan Documents and any other
agreements, instruments and documents delivered pursuant hereto or in connection
with the Loan.

Section 6.7 Notices.

Except as otherwise specifically provided for herein, all notices, requests,
reports and other communications pursuant to this Loan Agreement shall be in
writing, either by letter (delivered by hand or commercial messenger service) or
sent by registered or certified mail, return receipt requested, except for
routine reports delivered in compliance with Article VI hereof which may be sent
by ordinary first-class mail) or telex of telecopier, addressed as follows:

(a) If to the Borrower:

HSBC Bank USA

126 State Street

Albany, New York 12207

Attention: James R. McDonald,

Vice President

with a copy to:

The Goldstein Law Firm, P.C.

12 Corporate Woods Blvd.

Albany, New York 12211

Attention: Brian P. Goldstein, Esq.

(b) If to the Lender:

Green Mountain Coffee, Inc.

33 Coffee Lane

Waterbury, Vermont 05676

Attention: Robert Britt,

Vice President and Chief Financial Officer

with a copy to:

Gravel and Shea

P.O. Box 369

76 St. Paul Street, 7th Flr.

Burlington, VT 05401

Attention: Stephen Magowan, Esq.

 

Any notice, request or communication hereunder shall be deemed to have been
given on the day on which it is delivered by hand or by commercial messenger
service, or sent by telex or telecopier, to such party at its address specified
above, or, if sent by mail, on the third Business Day after the day deposited in
the mail, postage prepaid, addressed as aforesaid. Any party may change the
person or address to whom or which notices are to be given hereunder, by notice
duly given hereunder; provided, however, that any such notice shall be deemed to
have been given only when actually received by the party to whom it is
addressed.

Section 6.8 Counterparts.

This Loan Agreement may be signed in any number of counterparts which, when
taken together, shall constitute one and the same document.

Section 6.9 Construction; Governing Law.

The headings used in this Loan Agreement are for convenience only and shall not
be deemed to constitute a part hereof. All uses herein of any gender or of
singular or plural terms shall be deemed to include uses of the other genders or
plural or singular terms, as the context may require. All references in this
Loan Agreement to an Article or section shall be to an Article or section of
this Loan Agreement, unless otherwise specified. This Loan Agreement, the
Promissory Note, the Pledge Agreement and the other Loan Documents shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

Section 6.10 Severability.

Wherever possible, each provision of this Loan Agreement shall be interpreted in
such manner as to be effective and valid under applicable law; however, the
provisions of this Loan Agreement are severable, and if any clause or provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provision in this Loan Agreement in any jurisdiction. Each of the
covenants, agreements and conditions contained in this Loan Agreement is
independent, and compliance by a party with any of them shall not excuse
non-compliance by such party with any other.

Section 6.11 Binding Effect; No Assignment or Delegation.

This Loan Agreement shall be binding and inure to the benefit of the Borrower
and its successors and the Lender and its successors and assigns. The rights and
obligations of the Borrower under this Agreement shall not be assigned or
delegated without the prior written consent of the Lender, and any purported
assignment or delegation without such consent shall be void.

 

[Remainder of page intentionally left blank.]

 

IN WITNESS WHEREOF, the parties hereto have cause this Loan Agreement to be duly
executed as of the date first above written.

THE BORROWER: GREEN MOUNTAIN COFFEE, INC.

EMPLOYEE STOCK OWNERSHIP TRUST

By: HSBC Bank USA, as Trustee

 

By: ___________________________________

James R. McDonald, VP



THE LENDER: GREEN MOUNTAIN COFFEE, INC.



By: Robert P. Stiller

Title: CEO and President

Gmcr loan docs.3

EXHIBIT A To Loan Agreement By and Between

Green Mountain Coffee, Inc. Employee Stock Ownership Trust

and Green Mountain Coffee, Inc.

 

FORM OF PROMISSORY NOTE

 

For the "Principal Amount", Albany, New York

as determined under Loan Agreement April 16, 2001

 

 

FOR VALUE RECEIVED, the undersigned, the Green Mountain Coffee, Inc. Employee
Stock Ownership Trust ("Borrower"), acting by and through its Trustee, HSBC Bank
USA ("Trustee"), hereby promises to pay to the order of Green Mountain Coffee,
Inc. ("Lender") the "Principal Amount", as determined under the Loan Agreement
made and entered into between the Borrower and the Lender as of the date hereof
("Loan Agreement") pursuant to which this Promissory Note is issued, together
with interest as set forth herein. The Principal Amount shall be amortized in
ten (10) consecutive equal annual installments, commencing on the last Business
Day (as defined in the Loan Agreement) of the first Fiscal Year to end following
the date of this Note and continuing on the last Business Day of each Fiscal
Year thereafter; provided, however, that the Borrower shall not be required to
make any payment of principal due to be made in any Fiscal Year to the extent
that such payment would exceed, with respect to such Fiscal Year, the sum of all
contributions made to the ESOP by the Lender in cash to enable the Borrower to
meet its obligations under the Loan Agreement, any earnings on such
contributions and any cash dividends on shares initially held as "Collateral"
(as defined in the Pledge Agreement) regardless of whether such shares are still
held as "Pledged Shares" (as defined in the Pledge Agreement). Principal
payments may be deferred to the extent that such payments would be in excess of
the amount described above. Any payment not required to be made pursuant to the
immediately preceding sentence shall be deferred to and be payable on the last
day of the first Fiscal Year in which such payment may be made.

This Promissory Note shall bear interest at the rate per annum set forth or
established under the Loan Agreement, such interest to be payable annually in
arrears, commencing on the last Business Day of Fiscal Year 2001 and thereafter
on the last Business Day of each subsequent Fiscal Year and upon payment or
prepayment of this Promissory Note.



Notwithstanding the foregoing, the entire outstanding Principal Amount, and all
unpaid accrued interest, shall be due and payable on the last Business Day of
Fiscal Year 2010.

Anything herein to the contrary notwithstanding, the obligation of the Borrower
to make payments of interest shall be subject to the limitation that payments of
interest shall not be required to be made to the Lender to the extent that the
Lender's receipt thereof would not be permissible under the law or laws
applicable to the Lender limiting rates of interest which may be charged or
collected by the Lender. Any such payments of interest which are not made as a
result of the limitation referred to in the preceding sentence shall be made by
the Borrower to the Lender on the earliest interest payment date or dates on
which the receipt thereof would be permissible under the laws applicable to the
Lender limiting rates of interest which may be charged or collected by the
Lender. Such deferred interest shall not bear interest.

Payments of both principal and interest on this Promissory Note are to be made
at the principal office of the Lender indicated in the Loan Agreement, or such
other place as the holder hereof shall designate to the Borrower in writing, in
lawful money of the United States of America in immediately available funds.

Failure to make any payment of principal on this Promissory Note, or failure to
make any payment of interest on this Promissory Note, not later than five (5)
Business Days after the date when due, shall constitute a default hereunder,
whereupon the principal amount of and accrued interest on this Promissory Note
shall immediately become due and payable in accordance with the terms of the
Loan Agreement.

This Promissory Note is subject, in all respects, to the terms and provisions of
the Loan Agreement, which is incorporated herein by this reference, and is
secured by a Pledge Agreement between the Borrower and the Lender of even date
herewith and is entitled to the benefits thereof.

GREEN MOUNTAIN COFFE, INC.

EMPLOYEE STOCK OWNERSHIP TRUST

By: HSBC Bank USA, as Trustee

 

By: James R. McDonald

Title: Vice President



EXHIBIT B To Loan Agreement By and Between The Green Mountain Coffee, Inc.
Employee Stock Ownership Trust

and Green Mountain Coffee, Inc.

 

FORM OF PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT ("Pledge Agreement") is made as of the 16th day of April,
2001 by and between the GREEN MOUNTAIN COFFEE, INC. EMPLOYEE STOCK OWNERSHIP
TRUST, acting by and through its Trustee, HSBC BANK USA, a banking corporation
organized under the laws of the State of New York and having an office at 126
State Street, Albany, New York 12207 ("Pledgor"), and GREEN MOUNTAIN COFFEE,
INC.., a corporation organized and existing under the laws of the State of
Delaware and having an office at 33 Coffee Lane, Waterbury, Vermont 05676
("Pledgee").

WITNESSETH:

WHEREAS, this Pledge Agreement is being executed and delivered to the Pledgee
pursuant to the terms of a Loan Agreement of even date herewith ("Loan
Agreement"), by and between the Pledgor and the Pledgee;

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Loan Agreement, the parties hereto do hereby covenant and agree as
follows:

Section 1. Definitions. The following definitions shall apply for purposes of
this Pledge Agreement, except to the extent that a different meaning is plainly
indicated by the context; all capitalized terms used but not defined herein
shall have the respective meanings assigned to them in the Loan Agreement:

(a) Collateral shall mean the Pledged Shares and, subject to section 5 hereof,
and to the extent permitted by applicable law, all rights with respect thereto,
and all proceeds of such Pledged Shares and rights.

(b) Event of Default shall mean an event so defined in the Loan Agreement.

(c) Liabilities shall mean all the obligations of the Pledgor to the Pledgee,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under the Loan
Agreement and the Promissory Note.

(d) Pledged Shares shall means all the shares of Common Stock of the Company
purchased by the Pledgor with the proceeds of the loan made by the Pledgee to
the Pledgor pursuant to the Loan Agreement, but excluding any such shares
previously released pursuant to section 4.

Section 2. Pledge. To secure the payment of and performance of all the
Liabilities, the Pledgor hereby pledges to the Pledgee, and grants to the
Pledgee a security interest in and lien upon, the Collateral.

Section 3. Representations and Warranties of the Pledgor. To the actual
knowledge of the Trustee, the Pledgor represents, warrants, and covenants to the
Pledgee as follows:

(a) the execution, delivery and performance of this Pledge Agreement and the
pledging of the Collateral hereunder do not and will not conflict with, result
in a violation of, or constitute a default under any agreement binding upon the
Pledgor;

(b) the Pledged Shares are and will continue to be owned by the Pledgor free and
clear of any liens or rights of any other person except the lien hereunder and
under the Loan Agreement in favor of the Pledgee, and the security interest of
the Pledgee in the Pledged Shares and the proceeds thereof is and will continue
to be prior to and senior to the right of all others;

(c) this Pledge Agreement is the legal, valid, binding and enforceable
obligation of the Pledgor in accordance with its terms;

(d) the Pledgor shall, from time to time, upon the request of the Pledgee,
promptly deliver to the Pledgee such stock powers, proxies, and similar
documents, satisfactory in form and substance to the Pledgee with respect to the
Collateral as the Pledgee may reasonably request; and

(e) subject to the first sentence of section 4(b), the Pledgor shall not, so
long as any Liabilities are outstanding, sell, assign, exchange, pledge or
otherwise transfer or encumber any of its rights in and to any of the
Collateral.

For purposes of this Section, "actual knowledge of the Trustee" means the actual
knowledge of representatives of the Trustee who have worked on the transactions
contemplated under the Loan Documents, specifically James R. McDonald, VP.

Section 4. Eligible Collateral.

(a) As used herein the term "Eligible Collateral" shall mean that amount of
Collateral which has an aggregate fair market value equal to the amount by which
the Pledgor is in default (without regard to any amounts owing solely as the
result of an acceleration of the Loan Agreement) or such lesser amount of
Collateral as may be required pursuant to section 2 of this Pledge Agreement.

(b) The Pledged Shares shall be released from this Pledge Agreement in a manner
conforming to the requirements of Treasury Regulations Section 54.4975-7(b)(8),
as the same may be from time to time amended or supplemented, and the "principal
and interest" method of release described in 7.4 of the ESOP. Subject to such
Regulations, the Pledgee may from time to time, after any Default or Event of
Default, and without prior notice to the Pledgor, transfer all or any part of
the Eligible Collateral into the name of the Pledgee or its nominee, with or
without disclosing that such Eligible Collateral is subject to any rights of the
Pledgor and may from time to time, whether before or after any of the
Liabilities shall become due and payable, without notice to the Pledgor, take
all or any of the following actions: (i) notify the parties obligated on any of
the Eligible Collateral to make payment to the Pledgee of any amounts due or to
become due thereunder, (ii) release or exchange all or any part of the Eligible
Collateral, or compromise or extend or renew for any period (whether or not
longer than the original period) any obligations of any nature of any party with
respect thereto, and (iii) take control of any proceeds of the Eligible
Collateral.

Section 5. Delivery.

(a) The Pledgor shall deliver to the Pledgee upon execution of this Pledge
Agreement (i) either (A) certificates for the Pledged Shares, each certificate
duly signed in blank by the Pledgor or accompanied by a stock transfer power
duly signed in blank by the Pledgor and each such certificate accompanied by all
required documentary or stock transfer tax stamps or (B) if the Trustee does not
yet have possession of the Pledged Shares, an assignment by the Pledgor of all
the Pledgor's rights to and interest in the Pledged Shares and (ii) an
irrevocable proxy, in form and substance satisfactory to the Pledgee, signed by
the Pledgor with respect to the Pledged Shares.

(b) So long as no Default or Event of Default shall have occurred and be
continuing, (i) the Pledgor shall be entitled to exercise any and all voting and
other rights pertaining to the Collateral or any part thereof for any purpose
not inconsistent with the terms of this Pledge Agreement, and (ii) the Pledgor
shall be entitled to receive any and all cash dividends or other distributions
paid in respect of the Collateral.

Section 6. Events of Default.

(a) If a Default or an Event of Default shall be existing, in addition to the
rights it may have under the Loan Agreement, the Promissory Note, and this
Pledge Agreement, or by virtue of any other instrument, (i) the Pledgee may
exercise, with respect to the Eligible Collateral, from time to time any rights
and remedies available to it under the Uniform Commercial Code as in effect from
time to time in the State of New York or otherwise available to it and (ii) the
Pledgee shall have the right, for and in the name, place and stead of the
Pledgor, to execute endorsements, assignments, stock powers and other
instruments of conveyance or transfer with respect to all or any of the Eligible
Collateral. Written notification of intended disposition of any of the Eligible
Collateral shall be given by the Pledgee to the Pledgor at least three (3)
Business Days before such disposition. Subject to section 13 below, any proceeds
of any disposition of Eligible Collateral may be applied by the Pledgee to the
payment of expenses in connection with the Eligible Collateral, including,
without limitation, reasonable attorneys' fees and legal expenses, and any
balance of such proceeds may be applied by the Pledgee toward the payment of
such of the Liabilities as are in Default, and in such order of application, as
the Pledgee may from time to time elect. No action of the Pledgee permitted
hereunder shall impair or affect its rights in and to the Eligible Collateral.
All rights and remedies of the Pledgee expressed hereunder are in addition to
all other rights and remedies possessed by it, including, without limitation,
those contained in the documents referred to in the definition of Liabilities in
section 1 hereof.

(b) In any sale of the Eligible Collateral after a Default or an Event of
Default shall have occurred, the Pledgee is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including, without limitation, compliance with such procedures as may restrict
the number of prospective bidders and purchasers or further restrict such
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Eligible Collateral), or in order to obtain
such required approval of the sale or of the purchase by any governmental
regulatory authority or official, and the Pledgor further agrees that such
compliance shall not result in such sale's being considered or deemed not to
have been made in a commercially reasonable manner, nor shall the Pledgee be
liable or accountable to the Pledgor for any discount allowed by reason of the
fact that such Eligible Collateral is sold in compliance with any such
limitation or restriction.

Section 7. Payment in Full. Upon the payment in full of all outstanding
Liabilities, this Pledge Agreement shall terminate and the Pledgee shall
forthwith assign, transfer and deliver to the Pledgor, against receipt and
without recourse to the Pledgee, all Collateral then held by the Pledgee
pursuant to this Pledge Agreement.

Section 8. No Waiver. No failure or delay on the part of the Pledgee in
exercising any right or remedy hereunder or under any other document which
confers or grants any rights in the Pledgee in respect of the Liabilities shall
operate as a waiver thereof nor shall any single or partial exercise of any
right or remedy preclude any other or further exercise thereof or the exercise
of any other right or remedy of the Pledgee.

Section 9. Binding Effect; No Assignment or Delegation. This Pledge Agreement
shall be binding upon and inure to the benefit of the Pledgor, the Pledgee and
their respective successors and assigns, except that the Pledgor may not assign
or transfer its rights hereunder without the prior written consent of the
Pledgee (which consent shall not unreasonably be withheld). Each duty or
obligation of the Pledgor to the Pledgee pursuant to the provisions of this
Pledge Agreement shall be performed in favor of any person or entity designated
by the Pledgee, and any duty or obligation of the Pledgee to the Pledgor may be
performed by any other person or entity designated by the Pledgee.

Section 10. Governing Law. This Pledge Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements to be performed wholly within the State of New York.

Section 11. Notices. All notices, requests, instructions or documents hereunder
shall be in writing and delivered personally or sent by United States mail,
registered or certified, return receipt requested, with proper postage prepaid,
as follows:

(a) If to the Pledgee:

Green Mountain Coffee, Inc.

33 Coffee Lane

Waterbury, Vermont 05676

Attention: Robert Britt,

Vice President and Chief Financial Office

with a copy to:

Gravel and Shea

P.O. Box 369

76 St. Paul Street, 7th Flr.

Burlington, VT 05401

Attention: Stephen Magowan, Esq.

(b) If to the Pledgor:

HSBC Bank USA

126 State Street

Albany, New York 12207

Attention: James R. McDonald,

Vice President

with a copy to:

The Goldstein Law Firm, P.C.

12 Corporate Woods Blvd.

Albany, New York 12211

Attention: Brian P. Goldstein, Esq.

 

Any notice, request or communication hereunder shall be deemed to have been
given on the day on which it is delivered by hand or by commercial messenger
service, or sent by telex or telecopier, to

such party at its address specified above, or, if sent by mail, on the third
Business Day after the day deposited in the mail, postage prepaid, addressed as
aforesaid. Any party may change the person or address to whom or which notices
are to be given hereunder, by notice duly given hereunder; provided, however,
that any such notice shall be deemed to have been given only when actually
received by the party to whom it is addressed.

 

Section 12. Interpretation. Wherever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision hereof shall be prohibited by or invalid
under such law, such provisions shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions hereof.

Section 13. Construction. Notwithstanding any provision contained herein to the
contrary, all provisions hereof shall be construed so as to maintain (a) the
ESOP as a qualified leverage employee stock ownership plan under section 401(a)
and 4975(e)(7) of the Internal Revenue Code of 1986 (the "Code"), (b) the Trust
as exempt from taxation under section 501(a) of the Code and (c) the Loan as an
exempt loan under section 54.4975-7(b) of the Treasury Regulations and as
described in Department of Labor Regulation section 2550.408b-3.

 

 

 

 

 

 

 

 

 

[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, this Pledge Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

GREEN MOUNTAIN COFFEE, INC.

EMPLOYEE STOCK OWNERSHIP TRUST



By: HSBC Bank USA, as Trustee

and not in any other capacity

 

By: James R. McDonald

Title: Vice President

 

GREEN MOUNTAIN COFFEE, INC.

 

By: Robert P. Stiller

Title: CEO and President

 

EXHIBIT C To Loan Agreement By and Between Green Mountain Coffee, Inc. Employee
Stock Ownership Trust

And Green Mountain Coffee, Inc.

 

FORM OF ASSIGNMENT

 

In consideration of the loan made by Green Mountain Coffee, Inc. ("Lender") to
the Green Mountain Coffee, Inc. Employee Stock Ownership Trust with HSBC Bank
USA ("Borrower") pursuant to the Loan Agreement of even date herewith between
the Lender and the Borrower ("Loan Agreement") and pursuant to the Pledge
Agreement between the Lender and the Borrower of even date herewith pertaining
thereto, and subject to the terms and conditions of the Loan Agreement, the
undersigned Borrower hereby transfers, assigns and conveys to the Lender all its
right, title and interest in and to those certain shares of common stock of the
Lender which it shall purchase with the proceeds of the loan made pursuant to
the Loan Agreement, and agrees to transfer and endorse to the Lender the
certificates representing such shares promptly upon its receipt thereof.

 

GREEN MOUNTAIN COFFEE, INC.

EMPLOYEE STOCK OWNERSHIP TRUST



By: HSBC Bank USA, as its Trustee

 

By: James R. McDonald

Title: Vice President

April 16, 2001

 

 

EXHIBIT D To Loan Agreement By and Between Green Mountain Coffee, Inc. Employee
Stock Ownership Trust

And Green Mountain Coffee, Inc.

 

 

FORM OF IRREVOCABLE PROXY

 

In consideration of the loan made by Green Mountain Coffee, Inc. ("Lender") to
the Green Mountain Coffee, Inc. Employee Stock Ownership Trust ("Borrower")
pursuant to the Loan Agreement of even date herewith between the Lender and the
Borrower ("Loan Agreement") and the Pledge Agreement between the Lender and the
Borrower of even date herewith pertaining thereto, and subject to the terms and
conditions of the Loan Agreement, the undersigned Borrower hereby appoints the
Lender as its proxy, with power of substitution, to represent and to vote those
certain shares of common stock of the Lender which it shall purchase with the
proceeds of the loan made pursuant to the Loan Agreement. This proxy, when
properly executed, shall be irrevocable and shall give the Lender full power and
authority to vote on any and all matters for which the other holders of shares
of common stock of the Lender are entitled to vote.

 

GREEN MOUNTAIN COFFEE, INC.

EMPLOYEE STOCK OWNERSHIP TRUST



By: HSBC Bank USA, as its Trustee

 

By: James R. McDonald

Title: Vice President

April 16, 2001

 